Citation Nr: 1026419	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.

2.  Entitlement to service connection for small fiber neuropathy, 
idiopathic (claimed as peripheral neuropathy), to include as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. H. STUBBS


INTRODUCTION

The Veteran served on active duty from November 1966 to September 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Veteran and his spouse appeared and testified at a 
videoconference hearing in June 2010 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is contained in 
the record.

The issue of entitlement to service connection for small-fiber 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The June 2006  Decision Review Officer (DRO) decision that 
denied a claim of entitlement to service connection for 
lumbosacral strain was not appealed and is final.

3.  The evidence received since that June 2006 decision includes 
evidence that is either cumulative or redundant, or does not 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for lumbosacral strain, nor does it 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for lumbosacral 
strain.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed request to reopen his claim in June 
2007.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in July 2007 and March 2008.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of a 
claim.  Additional notice as to these matters was provided in the 
July 2007 and March 2008 letters.  The RO provided notice to the 
Veteran in a July 2007 letter, issued prior to the decision on 
appeal, regarding what information and evidence is needed to 
substantiate his claim for service connection, to include the 
need to submit new and material evidence to reopen the claim, as 
well as advising the Veteran of the basis for the prior denial  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also 
advised as to what information and evidence must be submitted by 
the veteran, and the types of evidence that will be obtained by 
VA.  Additionally, the Veteran's testimony during his Board 
hearing showed his understanding of the need to submit new and 
material evidence regarding his back disability.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).
Factual Background and Analysis

A March 1971 rating decision initially denied service connection 
for lumbosacral strain; noting the Veteran had a history of 
chronic low back pain since an automobile accident in 1964, that 
he had been seen on a symptomatic basis on several occasions 
thereafter, but was without treatment after May 1970.  Service 
connection was denied as there was no evidence of a superimposed 
injury of fact during service.  A January 2005 rating decision 
denied a claim to reopen a claim for service connection for 
lumbosacral strain because new and material evidence had not been 
submitted.  The Veteran submitted additional evidence in August 
2005.  In a February 2006 rating decision he was again denied a 
claim to reopen a claim for service connection for lumbosacral 
strain because new and material evidence had not been submitted.  
He submitted a notice of disagreement with this rating decision 
in March 2006.  The RO issued a Statement of the Case (SOC) in 
June 2006, where a de novo review by a DRO found that new and 
material evidence had been submitted, reopened the claim for 
service connection for lumbosacral strain, but subsequently 
denied the claim on the merits.  The Veteran did not submit a 
substantive appeal or submit additional evidence within a year of 
that decision.  In June 2007, he submitted the current claim to 
reopen a claim for service connection for lumbosacral strain. 

As the Veteran did not appeal the June 2006 DRO decision that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In order to reopen 
a claim for service connection for lumbosacral strain the Veteran 
needed to provide new and material evidence relating to whether 
his lumbar strain was aggravated by service.

The evidence in the claims file at the time of the June 2006 DRO 
decision included service treatment records (STRs), a February 
1971 VA compensation examination report, a September 2004 written 
statement from the Veteran, handwritten private medical records 
dated from 1971-1973 and signed by S.A.S., a December 2003 MRI 
report of the spine, and an August 2005 statement from the 
Veteran discussing his treatment by Dr. S.A.S. in the early 
1970s, and VA treatment records dated from August 2004 to January 
2005.  

STRs include an induction report of medical history from August 
1966, wherein the Veteran reported recurrent back pain.  
Additional information revealed a history of chronic lumbosacral 
strain and on the August 1966 induction physical examination 
report, mild muscle spasms were noted.  In March 1968, he 
complained of a chronic low back ache since an automobile 
accident in 1964.  He had recently developed increased back pain 
from exercise.  A December 1969 record shows the Veteran 
complained of exacerbation of his back pain while working 
construction, with a plan that included light duty.  He returned 
in May 1970 complaining of increased low back pain with no 
history of trauma.  Examination revealed no evidence of organic 
back disease.  The August 1970 separation physical examination 
made no mention of the back, and the spine was noted to be 
normal.  The February 1971 VA compensation examination noted the 
Veteran was in a motor vehicle accident where he was thrown from 
a car in 1964, after which he developed difficulties with his low 
back.  He would occasionally lose work due to back pain, which 
was treated with muscle relaxers.  He reported that x-rays were 
negative.  In service in 1967 he reported falling from a truck 
and his back problems became "somewhat greater," and he sought 
medical attention on numerous occasions.  While overseas his back 
pain became more severe and he reported losing 10 to 12 days from 
duty in one year.  On examination he did not have muscle spasms 
and had full range of motion.  An x-ray report was read to show 
the lumbosacral spine was within normal limits.  The examiner 
noted there was no demonstratable abnormality.  

A December 2003 MRI report showed he had developmental narrowing 
of the central canal extending from the L3 to the L5 vertebral 
bodies, with multilevel disc bulges and multilevel facet 
hypertrophy which cases multilevel neural foraminal narrowing.

According to the September 2004 written statement, the Veteran 
felt that while he injured his back in 1964, the disability was 
worsened by service, particularly in May 1970 when he was working 
construction on a roof and his back "popped."  He stated that 
after that incident he was on bed rest for a week and put at a 
desk job for a month.  Handwritten treatment records, noted to be 
from a Dr. S.A.S., showed that in May 1971 the Veteran sought 
medical treatment for lumbosacral pain, and that he had good 
flexion.  This was the extent of the notes, and no diagnosis was 
indicated.  In August 2005, Dr. S.A.S. submitted a written 
statement that she did treat the Veteran for "a back condition 
in May 1971."

Evidence added to the claims file after the June 2006 decision 
included additional Veteran statements including videoconference 
testimony, statements by the Veteran's wife, Social Security 
Administration (SSA) records, private treatment records and VA 
treatment records.  In July 2008, the Veteran submitted copies of 
relevant servant treatment records; however, all of the records 
were already contained in the record.  SSA records contained a 
September 1999 record from private physician M.M.R., where the 
Veteran complained of severe back and foot pain which started in 
1993.  A December 1999 report by Dr. O. L. noted the Veteran 
sought treatment for his back in June 1999 for back pain and foot 
problems.  He noted that his back pain began at age 17 following 
a motor vehicle accident.  The report of the SSA decision noted 
the Veteran gave a five to six-year history of back pain in 1999.  
During his testimony in June 2010 the Veteran stated that 
although he hurt his back prior to service, that when he was 
doing construction on a roof and his back "popped," his 
condition worsened.  His wife stated that following the motor 
vehicle accident the Veteran had pain but that he was able to 
wrestle and he was accepted into service.  The Veteran also 
testified that he worked manual labor for 29-years after service, 
but that he had to lie on his back on the floor often to relieve 
his pain symptoms.  VA treatment records, although addressing the 
Veteran's current lumbar spine disability, did not relate to the 
issue of aggravation during service.

The SSA records and some statements by the Veteran's wife are 
considered "new" evidence, as the evidence was not previously 
before agency decision makers at the time of the June 2006 
decision, and is not cumulative or duplicative of evidence 
previously considered.  The duplicates of the service treatment 
records and the statements made by the Veteran are duplicative or 
cumulative of evidence that was before decision makers in June 
2006.  While all evidence submitted is presumed credible for the 
purposes of reopening a claim, the new evidence that was 
submitted is not "material" evidence, as it does not constitute 
evidence which, alone or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, i.e., establishing that the Veteran's 
chronic lumbosacral strain was aggravated (increased beyond 
normal progression of the disability) by service.  

The statements of the Veteran regarding the increased symptoms 
after both falling off the truck and after his back "popped" 
when he was doing construction on a roof are lay observations of 
increased pain and limitations of his lumbosacral spine.  
Unfortunately, this evidence is cumulative and redundant of 
evidence already in the claims file (the written statements 
regarding his increased symptoms after his back "popped").  SSA 
records did not contain statements or medical opinions linking 
his current level of lumbosacral disability to an injury in 
service or aggravation during service.  The SSA records even 
noted that his chronic lumbar pain started in 1993 (although that 
is not supported by other evidence in the claims file).  
Consequently, the evidence submitted after June 2006 does not 
raise a reasonable possibility of substantiating the Veteran's 
claim for service connection for lumbosacral strain.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for lumbosacral 
strain are not met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for lumbosacral strain; the 
appeal is denied


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to this 
appeal.  

The Veteran claims entitlement to service connection for small 
fiber neuropathy (claimed as peripheral neuropathy), to include 
as due to herbicide exposure.  Absent affirmative evidence to the 
contrary, there is a presumption of exposure to herbicides (to 
include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era (the period beginning on January 9, 1962 
and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran served in Vietnam during this 
period.

STRs contain a December 1969 note that the Veteran had occasional 
numbness in his legs, although he did not have weakness or 
sensory loss at the time of the examination.  Deep tendon 
reflexes were 1+ at the ankles.  It should be noted that the 
Veteran was stationed in Vietnam at the time this record was 
prepared.

SSA records contain a September 1999 record from Dr. M.R. 
regarding complaints of low back and feet pain had a conclusion 
of "lumbar neurogenic claudication" and possibly central canal 
encroachment or spinal stenosis.  It was noted that the foot pain 
began in 1993.  A December 1999 report from Dr. O.L. noted the 
Veteran had a nerve conduction study in February 1999 which 
showed that there was no nerve entrapment and not evidence of 
having entrapment of the posterior tibial nerve.  Also a June 
1999 MRI report noted right-sided impingement of the neural 
foramina.  

A private record of a punch biopsy of the right proximal thigh 
from March 2002 was noted to show numerous small/large axonal 
swellings in the epidermis and dermis and some clusters of fine 
epidermal fibers arising from a single sub epidermal parent 
fiber, "suggestive of reinnervation."  Private physician, D.H., 
diagnosed severe length-dependent sensory neuropathy affecting 
unmyelinated sensory fibers.

A May 2002 report from Drs. P.T and E.L L. diagnosed "severe 
small fiber neuropathy, idiopathic consideration of etiology as 
no identifying cause."  

The Veteran complained of shooting pain to both feet, along with 
tingling and numbness of both feet since 1999 in a VA treatment 
record from August 2004.  He reported he felt his neuropathy was 
due to Agent Orange exposure.  He was noted to have two healthy 
children, both born after his return from Vietnam.  During 
treatment in December 2004 the Veteran reported he had a seven-
year history of lower extremity neuropathy.  His medical history 
was noted to include lumbar and cervical disc disease with 
radicular signs to the upper extremities.  A November 2006 VA 
record showed he was diagnosed with polyneuropathy, primarily in 
the feet, etiology unknown.  An April 2007 VA treatment record 
noted that the Veteran had severe lower leg and foot pain related 
to severe peripheral neuropathy thought to be caused by Agent 
Orange exposure.  However, the record is unclear if the recorder 
was merely stating that the Veteran thought that his peripheral 
neuropathy was due to Agent Orange exposure, or if a physician 
made that association.  

In October 2007, the Veteran sought an opinion from two 
physicians from the Neuromuscular Disease Center regarding if his 
small-fiber neuropathy may be related to Agent Orange exposure.  
The Veteran stated that his symptoms began vaguely in the 1970s 
with cold feet, which started to feel asleep by the 1980s.  He 
also developed foot pain, and by the 1990s the pain was extreme.  
He described numbness and tingling in his feet.  The pain was not 
above his feet, but he had altered sensation (upon testing by a 
physician) to about mid-calf.  He was noted to have non-radiating 
low back pain.  The physicians found that he had severe small 
fiber neuropathy, idiopathic.  They did not have a clear 
explanation for his neuropathy.  They did however, supply him 
with a review on the neurologic health outcomes related to Agent 
Orange.

The article, Neurologic health outcomes and Agent Orange: 
Institute of Medicine report, is also contained in the claims 
file.  One section, "Risk to Vietnam veterans," noted that it 
was not possible for the committee to quantify a degree of risk 
from herbicide exposure likely to be experience by Vietnam 
veterans. 

In September 2008, the Veteran was afforded a VA peripheral 
nerves examination; his claims file and electronic records were 
reviewed in conjunction with the examination.  He provided a 
history of cold feet in the 1970s, numbness beginning in the 
1980s, and progressive symptoms of pain and numbness (his feet 
feel as although they are wrapped in cotton).  Following the 
examination, the diagnosis was  peripheral polyneuropathy, 
unknown etiology.  The examiner opined that it would be pure 
speculation to say that the Agent Orange was the etiology of the 
condition.  The examiner did not have the benefit of review of 
the SSA records.  Additionally, the examiner did not provide an 
opinion regarding whether the numbness the Veteran felt in his 
legs in service is related to his current condition.  On remand, 
he should be afforded an additional VA examination.

Medical records prior to the 1990s and ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed small fiber neuropathy 
disability.  Of particular interest are any 
private or VA treatment records dated prior 
to the 1990s.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
neurology examination, to be performed by a 
neurologist.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for a thorough 
review of the case.  A notation to the effect 
that this record review took place must be 
included in any report.  The examiner's 
curriculum vitae is to be included with the 
examination report.

Following a review of the claims file, the 
neurologist is requested to examine the 
Veteran, order any necessary testing, and 
provide diagnoses of any neurological 
conditions currently affecting the Veteran.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran suffers from 
any neurological disorder caused by exposure 
to herbicides in service, or as a result of 
any other event in service (to include the 
December 1969 notation of numbness in his 
legs).  In providing an opinion, the 
physician is requested to cite to the record, 
and to medical textbooks, etc. when necessary 
in order to provide a comprehensive opinion., 
the examiner should determine whether the 
Veteran suffers from any neurological 
disorders of the lower extremities, and opine 
as to whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any current neurologic disabilities 
are the result of active service, or are 
secondary to any back 
disability/disabilities.

If the etiology of the claimed back disorder 
is attributed to multiple factors/events, the 
examiner should specify which symptoms and 
diagnoses are related to which factors or 
events.  Opinions should be provided based on 
the results of a review of the medical and 
lay evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


